Dismissed and Memorandum Opinion filed December 18, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00963-CV

                       HERMAN SANDERS, Appellant
                                       V.
NAES CENTRAL, INC. D/B/A AMTECH ELEVATOR SERVICES, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-41207

                 MEMORANDUM                     OPINION


      The trial court clerk mistakenly forwarded a notice of appeal to this court.
The notice of appeal was previously assigned to the First Court of Appeals as
appeal number 01-14-00958-CV. Accordingly, this appeal is dismissed and will
continue to proceed in the First Court of Appeals as appeal number 01-14-00958-
CV.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.